IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                     April 8, 2003 Session


                  STATE OF TENNESSEE v. PRESTON CARTER

                   Automatic Appeal from the Court of Criminal Appeals
                             Criminal Court for Shelby County
                 No. 93-09760 and 93-09761    Jon Kerry Blackwood, Judge


                  No. W2000-02204-SC-DDT-DD - Filed September 18, 2003


ADOLPHO A. BIRCH, JR., J., dissenting.

         I continue to adhere to the views expressed in a long line of dissents beginning with State v.
Chalmers, 28 S.W.3d 913, 923-25 (Tenn. 2000) (Birch, Jr., J., concurring and dissenting), and
elaborated upon in State v. Godsey, 60 S.W.3d 759, 793-800 (Tenn. 2001) (Birch, Jr., J., concurring
and dissenting), expressing my view that the comparative proportionality review protocol currently
embraced by the majority is inadequate to insulate defendants from the arbitrary and disproportionate
imposition of the death penalty. See Tenn. Code Ann. § 39-13-206(C) (1997). Accordingly, I
cannot, for the reasons stated in my previous dissents, concur in the imposition of the death penalty
in this case.

                                                       _______________________________
                                                       ADOLPHO A. BIRCH, JR., JUSTICE